UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period :	January 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Performance summary (as of 12/31/16) Investment objective Long-term growth of capital Net asset value December 31, 2016 Class IA: $18.69 Class IB: $18.52 Total return at net asset value (as of Class IA Class IB Russell 2000 Russell 2500 12/31/16) shares* shares* Index† Index† 1 year 15.77% 15.52% 21.31% 17.59% 5 years 77.37 75.22 96.45 97.13 Annualized 12.14 11.87 14.46 14.54 10 years 86.50 81.94 97.93 109.71 Annualized 6.43 6.17 7.07 7.69 Life 267.27 255.00 308.20 333.98 Annualized 9.99 9.71 10.84 11.34 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 1, 2003. † Effective April 1, 2016, the Russell 2000 Index replaced the Russell 2500 Index as the fund’s benchmark. In Putnam Management’s opinion, the securities tracked by this index more accurately reflect the types of securities that will generally be held by the fund. The Russell 2000 Index is an unmanaged index of 2,000 small companies in the Russell 3000 Index. The Russell 2500 Index is an unmanaged index of 2,500 small and midsize companies in the Russell 3000 Index. Frank Russell Company is the source and owner of the trademarks, service marks, and copyrights related to the Russell Indexes. Russell® is a trademark of Frank Russell Company. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Putnam VT Capital Opportunities Fund 1 Report from your fund’s manager How was the market environment for U.S. small-cap stocks during the 12-month reporting period ended December 31, 2016? With market conditions and investor confidence improving as the year progressed, U.S. small-cap stocks enjoyed strong performance and ranked among the best-performing asset classes for 2016. The third and fourth quarters were particularly noteworthy, with the Russell 2000 Index [the fund’s benchmark and a measure of small-cap stock performance] climbing 9.05% and 8.83%, respectively, for the two final quarters of 2016. What was your strategy in this environment, and how did the fund perform? When I assumed management of the fund on February 17, 2016, the fund had a small- and mid-cap orientation. I began focusing on smaller-cap stocks with what I believed had attractive multiyear growth potential in an effort to create a more balanced small-cap fund with a core focus. The fund’s shift toward small companies was beneficial, as small-cap stocks outperformed mid- and large-cap stocks in 2016. As the outlook for the U.S. economy improved during the reporting period, investments in telecommunication services, real estate, and information technology contributed to returns on an absolute basis. The fund’s top individual contributors for the period were Ingram Micro, TESARO, and Meta Financial Group. Our positions in TESARO and Ingram Micro were sold-off by period’s end. While the fund posted solid absolute performance for the 12-month reporting period, it underperformed its benchmark. Stock selection accounted for most of this underperformance, but sector allocation results were a slight detractor as well. From an allocation perspective, relative performance was hampered by an overweight exposure to the health-care sector and an underweight exposure to the consumer staples sector. Performance within the health-care sector suffered due to the increased risk of regulatory change for drug pricing. Weakness from stock picking was concentrated in two sectors — consumer discretionary and financials. Within consumer discretionary, the fund’s exposure to this underperforming sector weighed on results. Holdings in Strayer Education, H&R Block, Cooper Tire & Rubber, and HanesBrands detracted from results. Within financials, underperformance was driven by overweight positions in Jones Lang LaSalle, OneMain Holdings, and The Geo Group. Strayer Education, H&R Block, Cooper Tire & Rubber, Jones Lang LaSalle and The Geo Group were sold before period-end. What are your thoughts about the U.S. stock market as 2017 begins? I believe the U.S. stock market held up surprisingly well in the aftermath of the unexpected results of the United Kingdom’s vote to leave the European Union [Brexit] and the election of Donald Trump as president of the United States. For their part, small-cap stocks saw increased investor interest following both of these events, which helped push the benchmark to all-time highs. In the case of Brexit, demand for the asset class rose as investors expected Brexit to have limited effects on the U.S. economy. Typically, smaller U.S. companies tend to be less directly affected by events in non-U.S. markets than large, U.S. multinational companies. In the case of a Trump presidency, we believe that some of Trump’s deregulation and tariff and trade proposals may be more disruptive for large companies that are more dependent on exports than for small businesses that tend to be more focused on the U.S. market. Furthermore, with Trump and a Republican-controlled Congress likely to pursue pro-growth policies, including lower taxes, greater infrastructure spending, and less regulation, we believe small-company stocks could be one of the greatest beneficiaries of the new administration’s policies. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/ or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Pam Gao, CFA, has been in the investment industry since she joined Putnam in 2000. Your fund’s manager also manages other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Capital Opportunities Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay onetime transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/16 to 12/31/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.89% 1.14% Annualized expense ratio for the six-month period ended 12/31/16* 0.89% 1.14% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 12/31/16 ended 12/31/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.87 $6.24 $4.52 $5.79 Ending value (after expenses) $1,177.70 $1,176.60 $1,020.66 $1,019.41 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Capital Opportunities Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Capital Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Capital Opportunities Fund (the “Fund”) as of December 31, 2016, the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments as of December 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2017 4 Putnam VT Capital Opportunities Fund The fund’s portfolio 12/31/16 COMMON STOCKS (95.8%)* Shares Value Aerospace and defense (0.2%) Kratos Defense & Security Solutions, Inc. † 8,378 $61,997 Airlines (1.3%) Alaska Air Group, Inc. 1,555 137,975 JetBlue Airways Corp. † 3,995 89,568 Spirit Airlines, Inc. † 2,460 142,336 Auto components (1.0%) Cooper-Standard Holding, Inc. † 1,148 118,680 Goodyear Tire & Rubber Co. (The) 1,810 55,875 Stoneridge, Inc. † 6,529 115,498 Banks (11.1%) Banco Latinoamericano de Comercio Exterior SA Class E (Panama) 1,906 56,113 Cardinal Financial Corp. 2,924 95,878 Chemical Financial Corp. 2,043 110,669 Customers Bancorp, Inc. † 3,742 134,038 East West Bancorp, Inc. 5,785 294,052 FCB Financial Holdings, Inc. Class A † 3,473 165,662 First BanCorp. (Puerto Rico) † 23,833 157,536 First Community Bancshares, Inc. 2,703 81,468 Flushing Financial Corp. 3,145 92,432 Franklin Financial Network, Inc. † 2,991 125,173 Great Southern Bancorp, Inc. 2,325 127,061 Hanmi Financial Corp. 5,389 188,076 Hope Bancorp, Inc 7,496 164,087 Horizon Bancorp 2,736 76,608 MainSource Financial Group, Inc. 3,310 113,864 OFG Bancorp (Puerto Rico) 2,662 34,872 Pacific Premier Bancorp, Inc. † 2,823 99,793 Peoples Bancorp, Inc. 2,444 79,332 Popular, Inc. (Puerto Rico) 4,783 209,591 TCF Financial Corp. 7,038 137,874 United Community Banks, Inc./GA 3,478 103,018 Webster Financial Corp. 2,755 149,541 Western Alliance Bancorp † 2,536 123,529 Zions Bancorporation 4,282 184,297 Biotechnology (4.7%) Acceleron Pharma, Inc. † 660 16,843 Alder Biopharmaceuticals, Inc. † S 2,255 46,904 Alkermes PLC † 1,255 69,753 Ardelyx, Inc. † 3,459 49,118 ARIAD Pharmaceuticals, Inc. † S 5,943 73,931 Array BioPharma, Inc. † 6,805 59,816 Axovant Sciences, Ltd. (Bermuda) † S 1,765 21,921 Biospecifics Technologies Corp. † 1,296 72,187 Clovis Oncology, Inc. † S 1,505 66,852 CytomX Therapeutics, Inc. † 3,315 36,432 Eagle Pharmaceuticals, Inc. † S 1,475 117,027 Emergent BioSolutions, Inc. † S 3,582 117,633 Exelixis, Inc. † 3,120 46,519 FivePrime Therapeutics, Inc. † 1,238 62,036 Halozyme Therapeutics, Inc. † 2,960 29,245 Kite Pharma, Inc. † S 800 35,872 Lexicon Pharmaceuticals, Inc. † S 1,660 22,958 COMMON STOCKS (95.8%)* cont . Shares Value Biotechnology cont . Ligand Pharmaceuticals, Inc. † S 644 $65,437 Merrimack Pharmaceuticals, Inc. † S 7,129 29,086 MiMedx Group, Inc. † S 6,769 59,973 Neurocrine Biosciences, Inc. † 1,017 39,358 Prothena Corp. PLC (Ireland) † S 1,212 59,618 Puma Biotechnology, Inc. † 590 18,113 Sorrento Therapeutics, Inc. † S 3,380 16,562 Trevena, Inc. † 3,705 21,785 Ultragenyx Pharmaceutical, Inc. † 765 53,787 uniQure NV (Netherlands) † 1,785 9,996 Building products (2.2%) CaesarStone Sdot-Yam, Ltd. (Israel) † 1,748 50,080 Continental Building Products, Inc. † 4,206 97,159 NCI Building Systems, Inc. † 4,485 70,190 Patrick Industries, Inc. † 2,406 183,578 PGT Innovations, Inc. † 19,541 223,744 Capital markets (1.2%) AllianceBernstein Holding LP 2,844 66,692 E*Trade Financial Corp. † 3,371 116,805 Piper Jaffray Cos. † 2,271 164,648 Chemicals (3.6%) American Vanguard Corp. 5,137 98,374 Cabot Corp. 2,012 101,686 Chase Corp. 1,258 105,106 Innophos Holdings, Inc. 390 20,381 Koppers Holdings, Inc. † 3,349 134,965 Kraton Corp. † 2,583 73,564 Minerals Technologies, Inc. 1,191 92,005 Orion Engineered Carbons SA (Luxembourg) 7,574 142,770 Trinseo SA 1,987 117,829 W.R. Grace & Co. 1,735 117,355 Commercial services and supplies (2.1%) ACCO Brands Corp. † 11,348 148,091 Deluxe Corp. 2,900 207,669 Ennis, Inc. 4,230 73,391 Tetra Tech, Inc. 3,962 170,960 Communications equipment (2.1%) Applied Optoelectronics, Inc. † 2,387 55,951 Arista Networks, Inc. † 635 61,449 Ciena Corp. † 2,886 70,447 InterDigital, Inc./PA 1,964 179,411 Netscout Systems, Inc. † 3,615 113,873 Plantronics, Inc. 777 42,549 ShoreTel, Inc. † 8,324 59,517 Construction and engineering (3.3%) Argan, Inc. 2,233 157,538 Dycom Industries, Inc. † 1,881 151,025 Granite Construction, Inc. 1,495 82,225 MasTec, Inc. † 5,793 221,582 Primoris Services Corp. 2,405 54,786 Quanta Services, Inc. † 4,973 173,309 Tutor Perini Corp. † 3,030 84,840 Putnam VT Capital Opportunities Fund 5 COMMON STOCKS (95.8%)* cont . Shares Value Construction materials (1.1%) Summit Materials, Inc. Class A † 8,925 $212,322 U.S. Concrete, Inc. † S 1,415 92,683 Consumer finance (1.7%) Encore Capital Group, Inc. † S 2,324 66,583 Nelnet, Inc. Class A 3,289 166,917 OneMain Holdings, Inc. † 2,705 59,889 SLM Corp. † 17,045 187,836 Containers and packaging (0.3%) Owens-Illinois, Inc. † 5,185 90,271 Diversified consumer services (0.3%) K12, Inc. † 4,360 74,818 Diversified telecommunication services (0.7%) Cogent Communications Holdings, Inc. 1,974 81,625 IDT Corp. Class B 2,626 48,686 Vonage Holdings Corp. † 9,035 61,890 Electrical equipment (0.9%) AZZ, Inc. 1,220 77,958 EnerSys 879 68,650 Sensata Technologies Holding NV † 2,929 114,085 Electronic equipment, instruments, and components (1.2%) Belden, Inc. 675 50,470 Littelfuse, Inc. 601 91,214 Plexus Corp. † 1,983 107,161 SYNNEX Corp. 826 99,963 Energy equipment and services (0.4%) Oil States International, Inc. † 2,769 107,991 Equity real estate investment trusts (REITs) (5.5%) Agree Realty Corp. 1,486 68,430 Ashford Hospitality Trust, Inc. 7,498 58,184 Brandywine Realty Trust 4,114 67,922 CBL & Associates Properties, Inc. 4,140 47,610 Chesapeake Lodging Trust 3,050 78,873 Communications Sales & Leasing, Inc. 5,213 132,462 Community Healthcare Trust, Inc. 2,990 68,860 DiamondRock Hospitality Co. 7,585 87,455 Hersha Hospitality Trust 1,800 38,700 Investors Real Estate Trust S 5,845 41,675 LaSalle Hotel Properties 1,915 58,350 Lexington Realty Trust 10,316 111,413 LTC Properties, Inc. 1,023 48,061 National Health Investors, Inc. 1,475 109,401 Omega Healthcare Investors, Inc. 2,632 82,276 One Liberty Properties, Inc. 2,132 53,556 Ramco-Gershenson Properties Trust 2,899 48,065 Ryman Hospitality Properties 940 59,229 Select Income REIT 2,309 58,187 STAG Industrial, Inc. 3,180 75,907 Summit Hotel Properties, Inc. 7,752 124,265 Universal Health Realty Income Trust 476 31,221 Food and staples retail (0.5%) SpartanNash Co. 3,188 126,054 COMMON STOCKS (95.8%)* cont . Shares Value Food products (1.7%) B&G Foods, Inc. 1,715 $75,117 Dean Foods Co. 4,994 108,769 John B. Sanfilippo & Son, Inc. 1,047 73,698 Nomad Foods, Ltd. (United Kingdom) † 7,715 73,833 Sanderson Farms, Inc. S 1,475 139,004 Gas utilities (0.5%) UGI Corp. 2,747 126,582 Health-care equipment and supplies (2.7%) Conmed Corp. 874 38,605 DexCom, Inc. † S 573 34,208 Globus Medical, Inc. Class A † 2,533 62,844 Halyard Health, Inc. † 1,549 57,282 ICU Medical, Inc. † 1,249 184,040 Integer Holdings Corp. † 2,833 83,432 Spectranetics Corp. (The) † 2,603 63,774 STERIS PLC (United Kingdom) 1,618 109,037 Zeltiq Aesthetics, Inc. † S 3,082 134,129 Health-care providers and services (1.2%) Aceto Corp. 2,414 53,036 Envision Healthcare Corp. † 452 28,607 HealthSouth Corp. 1,213 50,024 Landauer, Inc. 1,379 66,330 Molina Healthcare, Inc. † 920 49,919 PharMerica Corp. † 1,151 28,948 Surgical Care Affiliates, Inc. † 1,213 56,126 Health-care technology (0.7%) Evolent Health, Inc. Class A † 7,190 106,412 Veeva Systems, Inc. Class A † 2,375 96,663 Hotels, restaurants, and leisure (2.4%) Cheesecake Factory, Inc. (The) 3,070 183,832 Marriott Vacations Worldwide Corp. S 1,378 116,923 Penn National Gaming, Inc. † 7,436 102,542 Sonic Corp. 3,605 95,569 Wyndham Worldwide Corp. 2,220 169,541 Household durables (1.2%) CalAtlantic Group, Inc. S 2,305 78,393 Century Communities, Inc. † 2,625 55,125 Ethan Allen Interiors, Inc. 1,448 53,359 LGI Homes, Inc. † S 5,200 149,396 Independent power and renewable electricity producers (0.1%) Dynegy, Inc. † S 4,895 41,412 Insurance (1.8%) American Equity Investment Life Holding Co. 8,855 199,592 Amtrust Financial Services, Inc. 2,636 72,174 Employers Holdings, Inc. 4,282 169,567 Heritage Insurance Holdings, Inc. 4,143 64,921 Internet and direct marketing retail (0.4%) FTD Cos., Inc. † 2,880 68,659 Groupon, Inc. † 13,645 45,301 Internet software and services (3.4%) Blucora, Inc. † 6,825 100,669 Box, Inc. Class A † 5,285 73,250 6 Putnam VT Capital Opportunities Fund COMMON STOCKS (95.8%)* cont . Shares Value Internet software and services cont . Carbonite, Inc. † 6,090 $99,876 IAC/InterActive Corp. † 2,650 171,694 Instructure, Inc. † 5,514 107,799 j2 Global, Inc. 1,792 146,586 New Relic, Inc. † 1,540 43,505 Shopify, Inc. Class A (Canada) † 1,967 84,325 Stamps.com, Inc. † S 644 73,835 XO Group, Inc. † 2,070 40,262 IT Services (1.7%) CACI International, Inc. Class A † 1,380 171,534 Convergys Corp. 3,520 86,451 CSG Systems International, Inc. 2,981 144,280 Perficient, Inc. † 4,743 82,955 Leisure products (0.9%) Brunswick Corp. 2,885 157,348 MCBC Holdings, Inc. 2,962 43,186 Vista Outdoor, Inc. † 1,201 44,317 Life sciences tools and services (1.3%) Albany Molecular Research, Inc. † S 6,506 122,053 Cambrex Corp. † 1,498 80,817 INC Research Holdings, Inc. Class A † 1,464 77,006 VWR Corp. † 3,279 82,073 Machinery (3.7%) Columbus McKinnon Corp. of New York 3,420 92,477 Douglas Dynamics, Inc. 2,027 68,209 Greenbrier Cos., Inc. (The) S 5,207 216,351 Hillenbrand, Inc. 3,055 117,159 NN, Inc. 5,199 99,041 Standex International Corp. 970 85,215 Terex Corp. 2,689 84,784 Wabash National Corp. † 3,969 62,790 Wabtec Corp. 2,535 210,456 Marine (0.1%) Matson, Inc. 1,124 39,778 Media (0.6%) Liberty Media Corp.-Liberty SiriusXM Class C † 2,270 76,998 Regal Entertainment Group Class A S 4,256 87,674 Metals and mining (1.1%) AK Steel Holding Corp. † S 6,195 63,251 Reliance Steel & Aluminum Co. 2,505 199,248 United States Steel Corp. 1,710 56,447 Mortgage real estate investment trusts (REITs) (1.6%) Apollo Commercial Real Estate Finance, Inc. 4,244 70,535 ARMOUR Residential REIT, Inc. 850 18,437 Chimera Investment Corp. 6,253 106,426 Colony Capital, Inc. Class A 4,097 82,964 CYS Investments, Inc. 4,431 34,252 MFA Financial, Inc. 3,869 29,520 New Residential Investment Corp. 7,365 115,778 Multi-utilities (0.4%) Vectren Corp. 2,185 113,948 COMMON STOCKS (95.8%)* cont . Shares Value Oil, gas, and consumable fuels (2.6%) Aegean Marine Petroleum Network, Inc. (Greece) S 13,204 $134,021 Callon Petroleum Co. † 7,203 110,710 Diamondback Energy, Inc. † 706 71,348 Gulfport Energy Corp. † 2,792 60,419 Northern Oil and Gas, Inc. † S 12,129 33,355 Ring Energy, Inc. † 10,720 139,253 Synergy Resources Corp. † 18,875 168,176 Paper and forest products (0.8%) Domtar Corp. 2,741 106,981 KapStone Paper and Packaging Corp. 5,414 119,379 Pharmaceuticals (2.3%) ANI Pharmaceuticals, Inc. † 994 60,256 Aralez Pharmaceuticals, Inc. (Canada) † S 9,411 41,503 Cardiome Pharma Corp. (Canada) † 4,632 12,784 Depomed, Inc. † 1,876 33,806 Horizon Pharma PLC † 5,790 93,682 Impax Laboratories, Inc. † 1,671 22,141 Jazz Pharmaceuticals PLC † 621 67,708 Lannett Co., Inc. † 2,056 45,335 Medicines Co. (The) † S 1,987 67,439 Pacira Pharmaceuticals, Inc. † 1,323 42,733 Prestige Brands Holdings, Inc. † 870 45,327 Sucampo Pharmaceuticals, Inc. Class A † S 4,424 59,945 TherapeuticsMD, Inc. † S 3,800 21,926 Zynerba Pharmaceuticals, Inc. † S 2,175 33,908 Professional services (1.7%) ICF International, Inc. † 4,547 250,983 Navigant Consulting, Inc. † 9,137 239,207 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 2,886 161,616 Semiconductors and semiconductor equipment (6.2%) Advanced Energy Industries, Inc. † 3,292 180,237 Ambarella, Inc. † S 860 46,552 CEVA, Inc. † 5,300 177,815 Cirrus Logic, Inc. † 1,259 71,184 FormFactor, Inc. † 13,254 148,445 Inphi Corp. † 1,280 57,114 Integrated Device Technology, Inc. † 3,137 73,908 MaxLinear, Inc. Class A † 5,625 122,625 MKS Instruments, Inc. 3,176 188,654 Monolithic Power Systems, Inc. 826 67,674 ON Semiconductor Corp. † 6,908 88,146 Power Integrations, Inc. 1,297 88,001 Semtech Corp. † 913 28,805 Silicon Laboratories, Inc. † 826 53,690 Synaptics, Inc. † 780 41,792 Tessera Holding Corp. 2,617 115,671 Tower Semiconductor, Ltd. (Israel) † S 9,630 183,259 Software (2.2%) Fortinet, Inc. † 2,245 67,619 Gigamon, Inc. † 456 20,771 Proofpoint, Inc. † S 1,202 84,921 PROS Holdings, Inc. † 3,435 73,921 QAD, Inc. Class A 2,530 76,912 Putnam VT Capital Opportunities Fund 7 COMMON STOCKS (95.8%)* cont . Shares Value Software cont . ServiceNow, Inc. † 1,040 $77,314 Take-Two Interactive Software, Inc. † 840 41,404 TiVo Corp. † 3,423 71,541 Tyler Technologies, Inc. † 462 65,960 Zendesk, Inc. † 1,758 37,270 Specialty retail (0.5%) American Eagle Outfitters, Inc. S 5,845 88,669 Chico’s FAS, Inc. 4,418 63,575 Technology hardware, storage, and peripherals (1.4%) Cray, Inc. † 2,755 57,029 NCR Corp. † 4,743 192,376 Pure Storage, Inc. Class A † S 3,525 39,868 Super Micro Computer, Inc. † 3,795 106,450 Textiles, apparel, and luxury goods (1.3%) G-III Apparel Group, Ltd. † 1,253 37,039 Hanesbrands, Inc. 3,505 75,603 Oxford Industries, Inc. 826 49,667 Perry Ellis International, Inc. † 3,605 89,801 Steven Madden, Ltd. † 1,479 52,874 Wolverine World Wide, Inc. 2,384 52,329 Thrifts and mortgage finance (2.3%) BofI Holding, Inc. † S 3,490 99,640 Federal Agricultural Mortgage Corp. Class C 2,450 140,312 HomeStreet, Inc. † 3,630 114,708 Meta Financial Group, Inc. 1,897 195,201 Radian Group, Inc. 4,716 84,794 Tobacco (0.4%) Vector Group, Ltd. S 4,445 101,079 Trading companies and distributors (0.6%) Beacon Roofing Supply, Inc. † 3,718 171,288 Total common stocks (cost $22,429,063) INVESTMENT COMPANIES (2.0%)* Shares Value Fifth Street Finance Corp. 34,374 $184,588 Hercules Capital, Inc. 5,641 79,595 Medley Capital Corp. 7,514 56,430 PennantPark Investment Corp. 16,780 128,535 Solar Capital, Ltd. 4,886 101,727 Total investment companies (cost $539,725) SHORT-TERM INVESTMENTS (12.0%)* Shares Value Putnam Cash Collateral Pool, LLC 0.91% d 2,678,453 $2,678,453 Putnam Short Term Investment Fund 0.69% L 680,657 680,657 Total short-term investments (cost $3,359,110) Total investments (cost $26,327,898) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $28,094,399. † This security is non-income-producing. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 8 Putnam VT Capital Opportunities Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $2,402,591 $—­ $—­ Consumer staples 697,554 —­ —­ Energy 825,273 —­ —­ Financials 5,532,755 —­ —­ Health care 3,632,620 —­ —­ Industrials 4,580,474 —­ —­ Information technology 5,105,954 —­ —­ Materials 1,944,617 —­ —­ Real estate 1,711,718 —­ —­ Telecommunication services 192,201 —­ —­ Utilities 281,942 —­ —­ Total common stocks —­ —­ Investment companies 550,875 —­ —­ Short-term investments 680,657 2,678,453 —­ Totals by level $—­ *Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Putnam VT Capital Opportunities Fund 9 Statement of assets and liabilities 12/31/16 Assets Investment in securities, at value, including $2,600,592 of securities on loan (Note 1): Unaffiliated issuers (identified cost $22,968,788) $27,458,574 Affiliated issuers (identified cost $3,359,110) (Notes 1 and 5) 3,359,110 Cash 3,058 Dividends, interest and other receivables 58,526 Receivable for shares of the fund sold 13,373 Total assets Liabilities Payable for shares of the fund repurchased 18,179 Payable for compensation of Manager (Note 2) 9,478 Payable for custodian fees (Note 2) 14,905 Payable for investor servicing fees (Note 2) 4,678 Payable for Trustee compensation and expenses (Note 2) 35,932 Payable for administrative services (Note 2) 286 Payable for distribution fees (Note 2) 3,080 Collateral on securities loaned, at value (Note 1) 2,678,453 Other accrued expenses 33,251 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $21,194,808 Undistributed net investment income (Note 1) 148,619 Accumulated net realized gain on investments 2,261,186 Net unrealized appreciation of investments 4,489,786 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $13,645,748 Number of shares outstanding 729,957 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $18.69 Computation of net asset value Class IB Net assets $14,448,651 Number of shares outstanding 780,196 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $18.52 The accompanying notes are an integral part of these financial statements. 10 Putnam VT Capital Opportunities Fund Statement of operations Year ended 12/31/16 Investment income Dividends (net of foreign tax of $1,368) $398,140 Interest (including interest income of $2,695 from investments in affiliated issuers) (Note 5) 2,749 Securities lending (net of expenses) (Notes 1 and 5) 23,613 Total investment income Expenses Compensation of Manager (Note 2) 158,797 Investor servicing fees (Note 2) 17,750 Custodian fees (Note 2) 20,241 Trustee compensation and expenses (Note 2) 1,984 Distribution fees (Note 2) 32,916 Administrative services (Note 2) 763 Auditing and tax fees 27,526 Other 14,860 Fees waived and reimbursed by Manager (Note 2) (14,679) Total expenses Expense reduction (Note 2) (1,294) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,288,859 Net unrealized appreciation of investments during the year 1,277,964 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/16 12/31/15 Increase (decrease) in net assets Operations Net investment income $165,638 $290,752 Net realized gain on investments 2,288,859 522,095 Net unrealized appreciation (depreciation) of investments 1,277,964 (3,026,486) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (126,965) (97,453) Class IB (99,918) (54,545) Net realized short-term gain on investments Class IA — (286,788) Class IB — (287,905) From net realized long-term gain on investments Class IA (278,149) (1,833,419) Class IB (302,952) (1,840,565) Increase (decrease) from capital share transactions (Note 4) (1,187,186) 196,059 Total increase (decrease) in net assets Net assets Beginning of year 26,357,108 32,775,363 End of year (including undistributed net investment income of $148,619 and $273,053, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Capital Opportunities Fund 11 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class IA­ 12/31/16­ $16.70­ .13­ 2.41­ 2.54­ (.17) (.38) $18.69­ 15.77­ $13,646­ .90 e,f .78 e,f 124­ 12/31/15­ 20.83­ .20­ (1.45) (.13) (2.75) 16.70­ 12,731­ .89­ 1.09­ 21­ 12/31/14­ 23.55­ .13­ 1.41­ 1.54­ (.10) (4.16) 20.83­ 7.36­ 16,453­ .92 e .61 e 58­ 12/31/13­ 17.67­ .09­ 5.95­ 6.04­ (.16) —­ 23.55­ 34.33­ 18,510­ .91­ .43­ 75­ 12/31/12­ 15.50­ .15­ 2.13­ 2.28­ (.11) —­ 17.67­ 14.69­ 15,888­ .91­ .86­ 44­ Class IB­ 12/31/16­ $16.54­ .09­ 2.40­ 2.49­ (.13) (.38) $18.52­ 15.52­ $14,449­ 1.15 e,f .53 e,f 124­ 12/31/15­ 20.65­ .15­ (1.44) (.07) (2.75) 16.54­ 13,626­ 1.14­ .83­ 21­ 12/31/14­ 23.39­ .07­ 1.39­ 1.46­ (.04) (4.16) 20.65­ 7.05­ 16,322­ 1.17 e .36 e 58­ 12/31/13­ 17.54­ .04­ 5.92­ 5.96­ (.11) —­ 23.39­ 34.10­ 18,016­ 1.16­ .18­ 75­ 12/31/12­ 15.39­ .10­ 2.11­ 2.21­ (.06) —­ 17.54­ 14.37­ 14,651­ 1.16­ .62­ 44­ a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/16 0.06% 12/31/14 0.01 f Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. 12 Putnam VT Capital Opportunities Fund Notes to financial statements 12/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through December 31, 2016. Putnam VT Capital Opportunities Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term growth of capital. The fund invests mainly in common stocks (growth or value stocks or both) of small and midsize U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk Putnam VT Capital Opportunities Fund 13 of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $2,678,453 and the value of securities loaned amounted to $2,600,592. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from nontaxable dividends and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $63,189 to decrease undistributed net investment income, $4,171 to decrease paid-in capital and $67,360 to increase accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $5,225,427 Unrealized depreciation (764,722) Net unrealized appreciation 4,460,705 Undistributed ordinary income 148,619 Undistributed long-term gain 2,290,267 Cost for federal income tax purposes $26,356,979 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 31.6% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.626% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of .20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $14,289 as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $390. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $8,536 Class IB 9,214 Total $17,750 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $6 under the expense offset arrangements and by $1,288 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $20, as a quarterly retainer, has been allocated to the fund, and an additional fee 14 Putnam VT Capital Opportunities Fund for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities (Long-term) $31,040,565 $33,354,783 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/16 Year ended 12/31/15 Year ended 12/31/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 65,780 $1,130,606 35,547 $667,296 51,122 $840,728 39,775 $739,218 Shares issued in connection with reinvestment of distributions 25,288 405,114 119,615 2,217,660 25,338 402,870 118,642 2,183,015 91,068 1,535,720 155,162 2,884,956 76,460 1,243,598 158,417 2,922,233 Shares repurchased (123,389) (2,010,347) (182,646) (3,335,131) (120,021) (1,956,157) (124,972) (2,275,999) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Cash Collateral Pool, LLC* $2,707,235 $16,542,482 $16,571,264 $13,670 $2,678,453 Putnam Short Term Investment Fund *** 186,767 10,449,172 9,955,282 2,695 680,657 Totals *No management fees are charged to Putnam Cash Collateral Pool, LLC (See Note 1). ***Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $2,532,125 as a capital gain dividend with respect to the taxable year ended December 31, 2016, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 92.68% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Capital Opportunities Fund 15 About the Trustees 16 Putnam VT Capital Opportunities Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2016, there were 114 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) Mark C. Trenchard (Born 1962) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President and BSA Compliance Officer Officer, and Compliance Liaison Since 2010 Since 2002 Since 2004 Director of Operational Compliance, Janet C. Smith (Born 1965) Putnam Investments and Putnam Robert T. Burns (Born 1961) Vice President, Principal Financial Officer, Retail Management Vice President and Chief Legal Officer Principal Accounting Officer, and Assistant Since 2011 Treasurer Nancy E. Florek (Born 1957) General Counsel, Putnam Investments, Putnam Since 2007 Vice President, Director of Proxy Voting and Management, and Putnam RetailManagement Director of Fund Administration Services, Corporate Governance, Assistant Clerk, and Putnam Investments and PutnamManagement Associate Treasurer James F. Clark (Born 1974) Since 2000 Vice President and Chief Compliance Officer Susan G. Malloy (Born 1957) Since 2016 Vice President and Assistant Treasurer Chief Compliance Officer, Putnam Investments Since 2007 and Putnam Management Director of Accounting & Control Services, Putnam Investments and PutnamManagement The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Putnam VT Capital Opportunities Fund 17 Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Kenneth R. Leibler, Vice Chair Boston, MA 02109 P.O. Box 8383 Liaquat Ahamed Boston, MA 02266-8383 Ravi Akhoury Investment Sub-Advisor 1-800-225-1581 Barbara M. Baumann Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. This report has been prepared for the shareholders H501 of Putnam VT Capital Opportunities Fund. VTAN/17 Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2016	$24,076	$ — $3,409	$ — December 31, 2015	$23,374	$ — $3,309	$ — For the fiscal years ended December 31, 2016 and December 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $563,162 and $745,902 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
